CATES, Presiding Judge.
Buying, receiving, etc., stolen property; sentence, seven years in the penitentiary. Code 1940, T. 14, § 338.
In January, 1974, in the course of second degree burglary committed at Hi-Fi Hideaway, Inc., two television sets were stolen.
Officers located the missing sets in the possession of Square Arrington. He explained his possession by saying that he had purchased the sets from one Abraham Ziegler, who was accompanied by the defendant. In the record before us Williams appears, according to the State’s evidence, as a dishonest broker in the transaction between Ziegler and Arrington.
In brief, the appellant argues that there has not been sufficient corroboration and that there was a variance in proof between the ownership of the televisions as laid in Hi-Fi Hideaway, Inc., and testimony that Hi-Fi Hideaway, Inc., was the alter ego of one John Thorington.
We quote from the State’s brief:
“The indictment alleged the property was stolen from Hi-Fi Hideaway, Inc., a corporation, and the proof at trial was that John Warner arrived at the place of the above-named business to find that two TV sets were missing from the inventory of Hi-Fi Hideaway, Inc. * * *. Hence, there is no variance.
Mr. Warner’s testimony on page 24 of the transcript was with reference to Mr. John M. Thorington’s ownership of the business entity, a corporation, and not to the TV sets as Appellant’s brief argues.
“The Appellee contends the record contains sufficient corroborative evidence from witness Square Arrington and from the Appellant himself to connect the Appellant to the commission of the crime. Square Arrington testified that the Appellant approached him at Rosa Lee Inn, asked him if he would like to purchase a TV set, and then introduced him to Abraham Ziegler [one of the admitted thieves].
“The Appellant at his trial took the witness stand in his own behalf. He testified that he knew that Abraham Ziegler had a TV set to sell and that he told Square Arrington that Abraham Ziegler had a TV set to sell * * *. Further he testified that he saw Ziegler and Arrington have a conversation * * * and soon thereafter accompanied Ziegler to Arrington’s shop on Holt Street * * *. Appellant, however, denied any knowledge that the TV set was stolen, that he carried it from Ziegler’s house to the car for transport to Arrington’s shop, or that he received any money for arranging the sale.”
We have considered the entire record under Code 1940, T. 15, § 389, including the following:
a) The clerk’s certificate; [T. 7, § 767]
b) The court reporter’s certificate;
c) The statement of the organization of the court; (Sup.Ct. R. 52);
d) The indictment (caption, charge, conclusions, and required endorsements) ;
e) Judgment entry (arraignment, presence of counsel, twelve jurors, empanelling and swearing of jury, verdict, adjudication of guilt, allocutus, sentence and notice of appeal) ;
*302f) Each ruling of the trial judge adverse to the appellant. From this examination we conclude that the judgment is to be
Affirmed.
All the Judges concur.